تقرير أعمال الشبكة العربية لتعزيز النزاهة ومكافحة الفساد (الدورة الاولى»ء 2010-2009)
التدائج

القسم الثاني: النتائج

أنحت الشبكة العربية لتعزيز النزاهة ومكافحة الفساد الدورة الأولى من أعماطا بتحقيق مجموعة
من النتائج الجيدة التي فاقت التوقّعات في كثير من محالات: فتمكّتت من تنفيذ "النشاطات الميدانية"
بشكل كامل» وأشرفت على إكمال "النشاطات البحثية" برغم معاناتها من صعوبة الوصول إلى
البيانات الخاصة بمواضيع مكافحة الفساد في المنطقة العربية» ومحدودية الموارد المالية المتوافرة لوحدة
الدعم الإقليمية. في حين شكّلت ”النشاطات المكمّلة” نقطة الثقل في عمل الشيكة خلال دورتا
الاولى» فمكّنتها من توسيع أفاق الحوار الإقليمي الدائر في بال مكافحة الفساد» وتعزيز دورها كمنير
إقليمي رائد وفريد في مجال عملها

يستعرض القسم الثاني أهمّ النتائج التي تَحقّقت بالمقارنة مع الأهداف التي وضعتها الشبكة
العربية لنفسها في إطار المحاور الأربعة لبرنامج عملها وهي (أ) التقييم الذات الخاص باتفاقية الأمم
المتّحدة لمكافحة الفسادء و(ب) حماية الشهود ولمبلّغين» و(ج) استراتيجيات مكافحة الفساد
الوطنية ودور مختلف الأطراف المعنيين» و(د) التشبيك المعرقي على المستوى الوطتي والاقليمي

والدولي.

18

تقرير أعمال الشبكة العربية لتعزيز النزاهة ومكافحة الفساد (الدورة الاولى» 2010-2009)
النتائج

أولاً- التقييم الذاتي ا مخاص
بإتفاقية الأمم ا متحدة لمكافحة

القساد

في إطار امحور الأول» تحقّقت النتائج التالية خلال سنة 2010-2009:

4 ساهمت الشبكة العربية في تطوير القائمة المرحعية للتقييم الذاي الخاصة بإتفاقية الأمم للتّحدة
لمكافحة الفساد من خلال تقديم ملاحظاتما إلى الأمانة العامة لمؤتمر الدول الأطراف التي أمذت
*#* رفعت الشبكة العربية قدرة 15 خبير حكومي وما يزيد عن 20 خبير غير حكومي في محال
تقييمات مكافحة الفسادء وساعدت على نشر وتسهيل استخدام القائمة المرجعية الحديدة للتقييم
الذاي في 12 بلد عربي على الأقل.

*#* دعمت الشبكة العربية 10 من أعضاء فريق الخبراء الحكوميين العرب للتقييم الذات في انجاز
تقارير عن وضع حماية الشهود والمبلّغين بالمقارنة مع أحكام إتفاقية الأمم المتّحدة لمكافحة الفساد.
وقد ساهم هذا النشاط في دعم تنفيذ انحور الثاني من برنامج العمل (أنظر الصفحة 20).

*#* بدأت الشبكة العربية بتوسيع الموارد المتاحة باللغة العربية في مواضيع التقبيم الذات وأدوات
قياس النزاهة ومكافحة الفسادء من خلال إطلاق ترجمة 3 مطبوعات بالتعاون مع برنامج الأمم
المتحدة الإنمائي ومركز 14 لموارد مكافحة الفساد.

19

تقرير أعمال الشبكة العربية لتعزيز التزاهة ومكافحة الفساد (الدورة الاولى؛ 2010-2009)

التتائج
| ثانيا - حماية الشهود والبلين |

في إطار انحور الثاني» تحمّقت النتائج التالية خلال سنة 2010-2009:

9

**0 رفعت الشبكة العربية قدرة حوالي 50 مسؤول رسمي من 15 بلد عربي على فهم متطلبات
حماية الشهود والمبلّغين في ظل إتفاقية الأمم المنّحدة لمكافحة الفساد, واتخاذ قرارات يشأن تنفيذ المواد
ذات الصلةء من خلال ورشة العمل الإقليمية التي نظّمتها في هذا الخصوص (أنظر الصفحة 8).

9

ساهمت الشبكة العربية في وضع مسألة حماية الشهود ولمبلّغين على جدول أعمال اللنهات
المعنية بتنقيذ إتفاقية الأمم المتّحدة لمكافحة الفساد في البلدان العربية» ودعمت حواراً مباشراً لمساعدة
المعنيين ف 6 بلدان عربية على الأقل على إتخاذ خطوات ملموسة في هذا انال مثل إعداد

إقتراحات قوانين (مثلآ» جمهورية العراق) أو إدماج الموضوع في الاستراتيجيات الوطنية لمكافحة

.

الفساد (مثادٌ المملكة المغربية).
** ساهمت الشبكة العربية في توسيع المعرفة المتخصصة بالنسية لموضوع حماية المبلّغين من خلال
الدراسة الإقليمية التي أعدّتما في هذا لمجال كآداة لمساعدة صانعي القرار على إتخاذ التدابير اللازمة

لتطوير منظومة الحماية في بلدانهم. هذه الدراسة هي الأولى من نوعها في المنطقة العربية وفق

المعلومات المتوافرة لدى وحدة الدعم الإقليمية (أنظر الصفحة 12).

20

مسودة تقرير أعمال الشبكة العرهية لتعزيز النزاهة ومكافحة الفساد (الدورة الاولى» 2010-2009)
الحاحات المستجدة

ثالقاً- إستراتيجيات مكافحة الفساد
الوطتية ودور مختلف الأطراف ال معنيين
في إطار انحور الثالث» تحقّقت التتائج التالية خلال سنة 2010-2009:
** رفعت الشبكة العربية قدرة حوالي 100 مشارك من 14 بلد عربي على فهم متطلبات
تصميم وتنفيذ ومراقبة تنفيذ الإستراتيجيات الوطنية لمكافحة الفساد بصورة فعالة من عحلال المؤتمر

الإقليمي الذي نظمته في هذا الخصوص (أنظر الصفحة 11).

ساهحت الشبكة العربية في تحفيز العمل على وضع استراتيجيات وطنية لمكافحة الفساد في
البلدان العربية» وقد انعكس ذلك في قيام المنظمة العربية للتنمية الإدارية بتخصيص مؤقرها السنوي
العام الحادي عشر حول الابداع والتجديد لهذا الموضوع. كما دعمت حواراً مباشراً لمساعدة المعتيين
قِ 5 بلدان عربية قِ هذا اضحال» إن بالتسبة لإعداد الإستراتيجيات (مثلدٌ الجمهورية اليمنية) أو
بالنسبة لتنفيذها (مثلا» المملكة الأردنية الحاشفية).

9

*# ساهمت الشبكة العربية في توسيع المعرفة المتخصصة في موضوع هيئات مكافحة الفساد
المتخصصة (أنظر الصفحة 12) بوصفها من اللحهات التي تكون عادةٌ مكلفة بوضع وتنفيذ ورصد
استراتيجيات مكافحة الفساد. هذه الدراسة أيضاً هي الأولى من نوعها في المنطقة العربية وفق
المعلومات المتوافرة لدى وحدة الدعم الإقليمية. وهي ستشكل أداة تساعد صانعي القرار على إتخاذ
التدابير اللازمة لتنفيذ متطليات الإتفاقية إن بالنسبة لإيجاد هيئة أو هيئات وقائية (المادة 6) أو
بالنسبة لإيحاد هيئة أو هيئات أو أشخاص متخصصين بمكافحة الفساد من خلال إنفاذ القانون

(امادة 36).

مسودة تقرير أعمال الشبكة العريية لتعزيز النزاهة ومكافحة الفساد (الدورة الاويلل» 2010-2009)
الحاجات المستجدة

رابعاً -- التشبيك ا معرفي على
ا مستوى الوطني والاقليمي والدوي

في إطار المحور الرابع والأيرء تَحقّقت النتائج التالية خلال سنة 2010-2009:

«* أتاحت الشبكة العربية لأعضائها إمكانية التشبيك لمعرقي عن بعد من خلال التعاون مع
برنامج إدارة الحكم في الدول العربية التابع لبرنامج الأمم المتّحدة الإنمائي على مستويين: (أ) إدماج
معلومات الشبكة وأمحبارها ووثائقها على الصفحة الإلكترونية التالية -02تنا.1050597
اع ص2 /عه.مدعوص» و(ب) رعاية حوارات إلكترونية بشأن موضوعين هامين هما "تنمية قدرات
هيئات مكافحة الفساد" و"تقييمات الفساد في القطاعات التي تقَدّم الخدمات الاساسية". 2

*2* أنحرت الشبكة العربية مجموعة من الوثائق الإعلامية الخاصّة يماء من بينها بروشور الشبكة22
ووثائقها التأسيسية') وموجزاً إخبارياً شهرياً (أنظر الصفحة 13)» بالإضافة إلى ملصقات وبيانات
صحفية متنوعة بمدف تعزيز قدرتما على استخدام القنوات الإعلامية للتواصل مع أكبر عدد ممكن
من الحهات المعنية على المستويات الوطنية والإقليمية والدولية.

90

+ رعت الشبكة العربية مساراً تأسيسياً مستقلاً للمجموعة غير الحكومية الخاصة بما. تميّزت
هذه العملية بغياب أي تدحل من قبل الجهات الرسمية المنضمة للشبكة في عملية تأسيس المجموعة
في إشارة واضحة إلى قناعة الشبكة العربية بأهمية بناء علاقة تعاونية تستند إلى الثقة المتبادلة بين

الجهات الرسمية والمبهات الأخرى. تضِئّنت هذه العملية مجموعة من النشاطات التي تم التطرق إليها

2 للحصول على نتائج هذا الحوارات الإلكترونية» يرحى الإتصال ب وترم اعم ةط معد )) ممتعفده كتفع.
22 كلم ج09 -عسطعهءحاع مه / سما لمع ليج /رعدهتتى تأطلم رونو جمهوج. سس أنجقط
فت كلم عه 09م لووط عصعه / عبد الأوعلبط /عممصع تأطمسم روه جووهح. سسس/ /نجقط.

22

مسودة تقرير أعمال الشيكة العربية لتعزيز التزاهة ومكافحة الفساد (الدورة الاولى» 2010-2009)
الحاجات المستجدة

في القسم الثاني من هذا التقريرء أهمها لقاءي اللجنة التأسيسية» والبعثة غير الحكومية للمشاركة في

المنتدى العالمي السادس لمكافحة الفساد وحماية النزاهة الذي عقد في الدوحة (أنظر الصفحة 15).

92

**» شاركت الشبكة العربية في 6 نشاطات مكمّلة يحدف تعزيز إنخراط أعضائها في جهود
مكافحة الفساد الإقليمية والدولية ودعمهم في استكشاف فرص التعاون المشترك وبناء الشراكات
وتمتين علاقات التعاون مع الجهات الأحرى المعنية بمواضيع النزاهة ومكافحة القساد, وقد عمّقت
هذه المشاركات قنوات التعاون القائمة مع يرتامج الأمم لمتّحدة الإنمائي» ومكتب الأمم المتحدة
المعني بالمحدرات واللخرعة» ومنظمة التعاون الإقتصادي والتنمية» وحامعة الدول العربية» كما قتحت
آفاقاً جديدة للتعاون مع البنك الدولي» ومبادرة ستار لاسترداد الموحودات» ومبادرة ماليزيا لتعزيز
التعاون بين هيئات مكافحة الفساد في دول منظمة المؤتمر الإسلامي. ولكن مع ذلك» اتضح من
مراجعة عمل الشبكة لال دورتها الاولى أن هناك قصوراً في التشبيك المعرق على المستوى القطري»
لا سيما بالنسبة ليام الأعضاء بالتواصل مع المؤسسات الوطنية الأخرى المختصة وتعريفها على دور
الشبكة وتشجيعها على الإنضمام إليهاء باستثتاء حالتي مصر واليمن حيث كان لبعض الأعضاء

المنخرطين في الشبكة في هذين البلدين حراك متميّر يحذا الشأن.

23

